Citation Nr: 0636773	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for swelling and 
arthralgia of multiple joints due to exposure to hazardous 
and radioactive waste.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1954 to December 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February and May 2003 decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
2005, to support his claims, the veteran testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  


FINDINGS OF FACT

1.  There is no medical evidence suggesting swelling and 
arthralgia of multiple joints either originated in service or 
is otherwise causally related to the veteran's military 
service, including exposure to hazardous and radioactive 
waste.  

2.  The medical evidence of record indicates the veteran's 
hypertension did not originate in service, and did not 
manifest to a compensable degree within one year following 
his discharge from service.

3.  The veteran's psychiatric disorder did not originate in 
service, did not manifest to a compensable degree within one 
year following his separation from service, and is not 
otherwise causally related to his military service.  





CONCLUSIONS OF LAW

1.  Swelling and arthralgia of multiple joints was not 
incurred or aggravated during the veteran's service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303 (2006).

2.  The veteran's hypertension was not incurred or aggravated 
during service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309.  

3.  The veteran's psychiatric disorder was not incurred or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.304(f), 3.307, 3.309, 3.384.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The RO provided the veteran with a VCAA notice letters in 
April 2002, February 2003, and January 2005.  These letters 
provided him with notice of the evidence necessary to support 
his claims that was not on record at the time the letters 
were issued, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
January 2005 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to these 
claims.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in April 2002, so 
prior to the RO's initial decisions in February and May 2003.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his military personnel 
records, and his VA outpatient treatment (VAOPT) records.  
Private medical records were obtained from Southwest Medical 
Associates.  In April 2002, the RO also sent letters 
requesting copies of his records from Drs. Davidson and 
Guinn, but these letters were returned by the U.S. Postal 
Service as undeliverable.  In June 2002, the RO notified the 
veteran that the addresses provided by him for these two 
doctors were no longer valid.  He did not respond to this 
letter and has not provided current addresses for these 
doctors.  So to the extent possible, VA has fulfilled its 
obligation in assisting him in obtaining these records.  See 
38 C.F.R. § 3.159(c)(1) (The claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records, 
including providing enough information to identify and locate 
existing records).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis, hypertension, 
and psychoses, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. at 519.  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)




Legal Analysis

Service Connection for Swelling and Arthralgia of Multiple 
Joints

The veteran claims he was exposed to hazardous and 
radioactive waste during his military service - specifically, 
while he was serving on the USS Calhoun (LST 519) (see his 
May 2002 statement (VA Form 21-4138); see also, Hr'g. Tr., 
pgs. 12-14).  At the May 2005 hearing, he said the waste was 
in canisters stored on top of pallets.  Id.  He said a 
canister fell over during rough seas, broke open, and he was 
exposed to granule contents (pgs. 15, 25).  

In this case, the veteran does not meet the definition of a 
"radiation-exposed veteran" under 38 C.F.R. § 
3.309(d)(3)(i).  So the provisions of § 3.309(d), which allow 
for presumptive service connection for certain types of 
cancer in certain circumstances, do not apply here.  
Furthermore, the disabilities at issue are not considered 
"radiogenic diseases" under 38 C.F.R. § 3.311(b)(2).  So 
the provisions of § 3.311, which govern claims based on 
exposure to ionizing radiation, also do not apply to this 
case.  Notwithstanding the foregoing, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

The veteran submitted Internet information (printed in 
February 2006) outlining the history of the USS Calhoun.  In 
1946, the ship was designated a disposal vessel of defective 
and obsolete munitions.  To facilitate dumping of ordinance, 
toxic, and nuclear waste at sea, special equipment and bins 
were installed.  In June 1956, while dumping condemned 
ammunition, several torpedo warheads exploded underwater and 
there was minor hull damage.  There were no personnel 
casualties. 

The veteran's personnel records indicate he was transferred 
to the USS Calhoun in January 1956.  Later that month, he was 
disciplined for a two-day unauthorized absence.  He was also 
disciplined in March 1956 after a 1 1/2 day unauthorized 
absence.  Later that month, he left his duty station and was 
declared a deserter.  He was apprehended by the Federal 
Bureau of Investigations (FBI) in July 1956 after 97 days of 
unauthorized absence, and held at the U.S. Naval Receiving 
Station in Brooklyn, New York.  So he was not serving on the 
USS Calhoun at the time of the explosion in June 1956.

The evidence indicates the veteran served on the USS Calhoun 
from January to March 1956 - so approximately three months.  
As noted by him, the USS Calhoun was largely used for 
disposing munitions and other waste.  His SMRs and personnel 
records, however, do not indicate he was ever exposed 
directly to hazardous or radioactive waste.  Suring service, 
he never complained of direct exposure or a physical ailment 
due to exposure, such as skin irritation or respiratory 
problems.  In September 2002, the National Center for 
Personnel Records (a military records repository) confirmed 
there were no records relating to radiation exposure in his 
file, including a DD 1141 (a Department of Defense form used 
to record and monitor exposure to ionizing radiation during 
active duty).  

The veteran's SMRs indicate he was treated for  right leg 
cellulitis in March 1954, shortly after he enlisted.  He had 
an ulcer on his leg, which was treated with penicillin, hot 
soaks, bacitracin ointment, and bed rest.  He returned to 
full duty four days later.  There are no follow-up records 
related to the ulcer.  In November 1956, he reported to sick 
call for right knee pain.  On physical examination, there was 
no swelling or limitation of motion.  He was given an ace 
bandage for support.  The report of the December 1957 
physical examination given prior to his discharge from 
military service indicates his lower extremities were normal, 
and no joint pain or swelling was noted.

The records from Southwest Medical Associates indicate the 
veteran was treated for left knee pain in August 2001.  An X-
ray revealed he had osteoarthritis of the left knee.  He 
complained of right arm pain on November 2001 after sleeping 
on his arm.  In December 2001, he complained of left hand 
pain and swelling.  An X-ray revealed degenerative changes 
(i.e. arthritis).  VAOPT records indicate he complained of 
aching and swelling in his feet, knees, elbows and hands in 
December 2002.  In August 2003, his left hand and wrist were 
swollen and he was diagnosed with possible palmar fasciitis 
and cellulitis.  The record of a November 2003 rheumatology 
consultation indicates he had arthritis in his 
metacarpophalangeal joints and wrists, but the doctor could 
not rule out rheumatoid arthritis, gout or congenital 
polyvalvular disease.  Later VAOPT records categorize this 
condition as inflammatory arthritis; and, in April 2005, 
there was some degree of deformity noted - specifically, mild 
flexion contractures of the proximal interphalangeal joints.  

As mentioned, the veteran had right leg cellulitis and right 
knee pain during his military service.  The evidence 
indicates, however, that these conditions were acute and 
transitory rather than chronic.  In other words, he got 
better.  Furthermore, although he claims to have experienced 
intermittent joint pain since service, the record does not 
show a continuity of symptomatology since his discharge from 
the military in December 1957.  And when the fact of 
chronicity in service is not adequately supported or may be 
legitimately questioned, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see, too, Savage v. Gober, 10 Vet. App 488. 495 
(1997).  

The arthritic changes noted in the veteran's left knee and 
left wrist were first diagnosed in 2001 - almost 44 years 
after he was discharged from military service in December 
1957.  Furthermore, the symptoms leading to a diagnosis of 
inflammatory arthritis were first noted in the record in 2001 
and 2002.  As alluded to earlier, competent medical evidence 
is required to establish a nexus between a current disability 
and military service.  See Espiritu v Derwinski, 2 Vet. App. 
492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
multiple joint swelling and arthralgia to his service in the 
military that ended many years ago.  Id.  And there is no 
competent medical evidence on record establishing this 
necessary link.  

The veteran's representative argues VA should obtain a 
medical nexus opinion for the disabilities claimed by the 
veteran (see his September 2006 statement).  The duty to 
assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  But this is 
only the case when the evidence of record before the 
Secretary:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, there is no evidence that the veteran's 
arthritis was incurred during his military service or within 
one year after separating from service.  Furthermore, the 
evidence does not indicate that this disability may be 
associated with his military service.  Despite his sincere 
belief that he was exposed to hazardous or radioactive waste, 
the evidence simply does not establish this.  So the Board 
finds no reason to refer this claim to a doctor for a medical 
opinion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

For these reasons and bases, the claim for service connection 
for swelling and arthralgia of  multiple joints must be 
denied because the preponderance of the evidence is 
unfavorable - in turn, meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection for Hypertension

The veteran is also claiming service connection for 
hypertension.  During service, he said he was not initially 
tested for hypertension, but was later told he had high blood 
pressure when he was serving on the USS Washoe (Hr'g. Tr., 
pgs. 5, 7).  

According to 38 C.F.R. § 4.104, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, DC 7101, Note 1.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic blood pressure (i.e., top number) is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm.  Id.

The veteran's SMRs indicate that during his enlistment 
physical examination in March 1954, his blood pressure 
measured 128/82.  In February 1956, he complained of chest 
pain and possible cholecystitis (acute or chronic 
inflammation of the gall bladder) was noted.  In June 1956, 
his blood pressure measured 120/72.  In January 1957 he 
complained of chest pain and a persistent cough.  In December 
1957, his blood pressure measured 120/74.  The chest X-ray 
was normal.

In sum, blood pressure measurements taken during the 
veteran's military service do not show evidence of 
hypertension.  The first indication of hypertension in the 
record is contained in a November 2001 note from Southwest 
Medical Associates.  His blood pressure at that time measured 
177/119 and 170/110 and it was noted he had unstable 
hypertension.  Subsequent VAOPT records show continued 
treatment for hypertension with medication and diet.

Although the veteran currently has hypertension, the evidence 
does not show that this disability was incurred during his 
military service or within one year after he separated from 
service in December 1957.  Furthermore, the evidence does not 
indicate this disability may be associated with his military 
service.  So there is no need to obtain a medical nexus 
opinion.  See 38 C.F.R. § 3.159(c)(4).

For these reasons and bases, the claim for service connection 
for hypertension also must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519 (1996).





Service Connection for an Acquired Psychiatric Disorder

In March 2002, the veteran filed a claim for service 
connection for a nervous condition and depression (see VA 
Form 21-526).  In December 2002, he requested service 
connection for PTSD as a result of "personal trauma" (see 
VA Form 21-4138).  He believes his psychiatric disorder was 
caused by having to dump defective munitions while serving on 
the USS Calhoun (see his August 2004 statement).  To prevent 
carelessness, he said the military posted pictures of 
ammunition storage units that had been blown up.  Id.  He 
said he had difficulty sleeping and that he could hardly 
perform his duties because of his fear of being blown up.  
This fear, he said, was the reason why he deserted his duty 
station on the USS Calhoun.  Id. 

The veteran's SMRs are unremarkable for any complaint or 
treatment for a psychiatric disorder during his military 
service.  After being apprehended for desertion, in 1956 (the 
exact date is not legible), he underwent a psychiatric 
evaluation to determine whether he should be restored to 
active duty.  At the time of the evaluation, he said he 
deserted his duty station because he was involved in an 
automobile accident.  He said he planned to return to his 
ship, but something would "come up" and he would stay over 
at his girlfriend's house.  He made no mention of his 
purported fear of being blown up.  There was no evidence of 
psychosis.  It was noted he had a passive aggressive 
personality trait and an immature type of reaction, but no 
psychiatric disorder was diagnosed.  Personality disorders 
are generally not service connectable as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9.  He was considered a fair risk 
for restoration.

The veteran testified that he sought psychiatric treatment in 
the early 1980s from Dr. Davidson, a psychiatrist in Beverly 
Hills (Hr'g. Tr., pgs. 18, 20).  He said he was treated for 
"mood swings" (pg. 20).  As mentioned, the RO attempted to 
obtain Dr. Davidson's treatment records, but the address 
provided by the veteran was no longer valid.  

VAOPT records indicate the veteran was treated for complaints 
of anxiety and difficulty sleeping in December 2002.  The 
mental health clinic gave him a primary diagnosis of anxiety 
disorder, not otherwise specified (NOS), with a note to rule 
out PTSD.  In January 2004, he was seen by Dr. Juan who 
evaluated the veteran and found a history of mood swings with 
periods of depression and possible mania along with impulsive 
behavior.  The diagnosis was changed to bipolar affective 
disorder, depressed.  In February 2004, the veteran attended 
a pre-assessment education session for PTSD.  He attended 
another session in March 2004, but it was determined he did 
not meet the criteria of the program.  Subsequent VAOPT 
records indicate he continued to visit the mental health 
clinic for treatment of bipolar affective disorder.  He 
claims he was never tested for bipolar disorder (see his 
August 2006 statement), however, this was the diagnosis that 
was assessed by Dr. Juan after several different evaluations.  

The evidence indicates, despite his beliefs to the contrary, 
that the veteran currently has bipolar affective disorder.  
This is consistent with his testimony regarding being treated 
by Dr. Davidson for "mood swings" in the early 1980s.  He 
also has had a diagnosis of anxiety disorder, NOS.  There is 
no evidence either of these psychiatric disorders manifested 
during service.  At the very earliest, they manifested in the 
early 1980s.  Furthermore, bipolar affective disorder is 
considered a mood disorder according to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM-
IV).  And mood disorders and anxiety disorders are not 
psychoses and, therefore, are not subject to the presumptive 
provisions of 38 U.S.C.A. § 1112.  See 71 Fed. Reg. 42758-60 
(July 28, 2006), codified at 38 C.F.R. § 3.384.  So the 
veteran's psychiatric disorder cannot be presumed to have 
been incurred during service either.

As mentioned, competent medical evidence is required to 
establish a nexus between a current disability and military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
psychiatric disorder to his service in the military that 
ended many years ago.  Id.  And there is no competent medical 
evidence on record establishing this necessary link.  
Furthermore, the evidence does not indicate this disability 
may be associated with his military service.  So there is no 
need to obtain a medical nexus opinion.  See 38 C.F.R. § 
3.159(c)(4).

With regard to the veteran's claim for service connection for 
PTSD, the evidence indicates he does not currently have PTSD.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

For these reasons and bases, the claim for service connection 
for an acquired psychiatric disorder, including PTSD, must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany, 9 Vet. App. at 519.
  

ORDER

The claims for service connection for swelling and arthralgia 
of multiple joints, hypertension, and an acquired psychiatric 
disorder, including PTSD, are denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


